DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 9/15/2021, wherein:
Claims 1, 4, 5, 7, and 11-22 are currently pending;
Claims 1, 4, 5, 7, 12, 13, and 14 have been amended; 
Claims 2, 3, 6, and 8-10 have been cancelled; 
Claim 22 has been newly added; and 
Claims 18-21 were previously withdrawn.
Claims 18-21 were withdrawn from consideration in the Non-Final Office Action mailed on 3/15/2021. However, in the amendment filed on 9/15/2021, Applicant has improperly presented Claims 18-21 as “(Original)” instead of “(Withdrawn - Original).” As outlined in MPEP 714(C), “Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application.” Any further response in this application should include the proper status identifiers for the claims. 

Terminal Disclaimer
A terminal disclaimer was filed on 9/15/2021 with respect to US Patent 10,426,154 to Sanford. The terminal disclaimer has been approved and the double patenting rejections in view of the aforementioned patent are hereby withdrawn.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0035] has been amended to remove the phrase “a lower carrier sleeve for landing, hollow cylinder-like shaped” and “an upper carrier sleeve for landing, hollow cylinder-like shaped.”  The phrases “the lower carrier sleeve for landing” and “the upper carrier sleeve for landing” are still recited throughout the specification such that the removal of the initial phrasing removes the antecedent basis for the remaining recitations. It is now unclear what is meant when “the upper/lower carrier sleeve” are recited in their arrangement with respect to other elements. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites that the receptacle base and the removable lid interlock “at the load bearing inner landing.” From review of the originally filed disclosure, the lid comprises a pair of thin and narrow cantilevered strips (235), each having a lower end with a spike-spur (240) that protrudes outward toward the exterior. The inner landing (135) is taught to extend from the base (105). A horizontal wall (145), which is a part of the base, extends across the bottom of an opening passing through both the landing and the base. As seen in Figures 4 and 5, it appears as though the spike spurs interlock with the wall, which is a portion of the base rather than a portion of the landing. Furthermore, as the spike-spurs extend below the horizontal wall of the base, they would interlock at the location of the base portion rather than at the location of the load bearing inner landing. This limitation therefore appears to be unsupported new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 11-17, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of studs acting as additional support columns” in line 8. In lines 3-4, a load bearing inner landing is recited but it is not disclosed to be a support column or to act as a support column. Therefore, there appears to be a lack of antecedent basis for “additional support columns” since “a support column” has not been previously defined and as such, how the plurality of load bearing studs “act as additional support columns” is unclear. 
Dependent claims 4, 5, 7, 11-17, and 22 draw dependency from independent claim 1 and incorporate the indefiniteness outlined above. Each of the dependent claims is therefore rejected for at least the same rationale with respect to independent claim 1 outlined above for failure to overcome the same. 
Claim 4 draws dependency from cancelled claim 3. There is a lack of antecedent basis for “The apparatus of claim 3.” For purposes of examination, claim 4 will be interpreted to depend from claim 1, as claim 3 previously drew dependency therefrom. 
Claim 14 recites that the apparatus further comprises a plurality of raised apertures corresponding to the location of the load bearing inner landing and any load bearing studs functioning as additional support columns between the base and lid. First, claim 14 draws dependency from claims 1, 12, and 13. In claim 12, the apparatus is recited to comprise a removable tray positioned around the landing. It is unclear if the “plurality of raised apertures” in claim 14 are elements of the removable tray of claims 12 and 13, or if these apertures are located on some other structure such as the lid and/or base; in the latter instance, it is unclear how the raised apertures would be configured with respect to structure(s) other than the tray. If the apertures are intended to be a part of the tray as seen in figures 12C-12D, it appears as though claim 14 should recite “The apparatus of claim 13, wherein the removable tray further comprises a plurality of raised apertures…” in order to clearly define the invention. Second, claim 12 only 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5619952 to Walker and/or alternatively over Walker in view of US 9386763 B2 to Vasudeva et al.
Independent claim 1 has been amended to recite that the apparatus is a “load bearing apparatus” comprising a base with a “load bearing inner landing” and “a plurality of load bearing Ex parte Masham, 
Re: Claim 1. As best understood due to indefiniteness, Walker teaches a load bearing apparatus for intercepting and capturing crawling insects (Figs. 5-7 and 10; see Abstract; an article having weight is intended to be placed on the upper portion, 42, of the apparatus and load is transferred to the base, 40, through load bearing means, 50/52/58), comprising:
a receptacle base (40), the receptacle base having an outer wall (44) and a load bearing inner landing (50, upstanding projection- as seen in Figure 6, the lid, is supported by the projection) forming an entrapment cavity (48) therebetween; and
a removable lid (42) for engaging the load bearing inner landing (50) and substantially cover the receptacle base while forming a continuous opening between the lid and the outer wall of the receptacle base (Figs. 6 and 7). 
However, Walker does not expressly disclose a plurality of load bearing studs acting as additional support columns between the receptacle base and the removable lid, whereby in use the load bearing apparatus supports the weight of any furniture placed thereon utilizing all of the load bearing inner landing and the plurality of load bearing studs. 
From a review of the originally filed disclosure of the present application, there does not appear to be any distinction made between what constitutes a stud and what constitutes a landing. As such, it is interpreted that in the instance there are two or more landings and/or studs, the terminology may be used interchangeably to describe identical elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a multitude of the projections on the lid and a corresponding number of projections with a recess on the base of Walker, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide at least three of the 
Alternatively, Vasudeva et al. teach a comparable apparatus (See Figs. 1-3) comprising a receptacle base (2) having an outer wall (side walls surrounding 3) and an entrapment cavity (3), and a removable lid (1) which covers the receptacle base and forms a continuous opening (6) around the apparatus between the lid and base (See Fig. 1). The device further comprises a plurality of studs (See four upwardly protruding cylindrical members on base and the four corresponding upper larger cylindrical members in Fig. 1, which contact each other in Fig. 2 in the closed position). The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the plurality of studs as taught by Vasudeva et al. in combination with the apparatus having a landing taught by Walker so that the securement of the lid to the base is improved and the lid forming the animal feed bowl would be less prone to 
Re: Claim 4. As best understood due to indefiniteness, as outlined above, Walker alone and/or Walker in view of Vasudeva et al. render obvious the limitations of claim 1. In both instances, at least a portion of the studs would be formed on the receptacle base looking at the teachings of the respective references (See Fig. 5 of Walker which shows 50 as formed on 40; see Figs. 1-3 of Vasudeva et al. which shows the cylindrical members formed on the base). 
Re: Claim 5. As best understood due to indefiniteness, as outlined above, Walker alone and/or Walker in view of Vasudeva et al. render obvious the apparatus of claim 1, wherein Walker further teaches that the receptacle base and the removable lid interlock at the inner landing (See Fig. 6 - the lid, 42, comprises a projection, 58, which friction fits inside the opening, 52, of the inner landing, 50).
Re: Claim 7. As best understood due to indefiniteness, Walker alone and/or Walker in view of Vasudeva et al. render obvious the apparatus of claim 1, and Walker further teaches that the apparatus further comprising a replaceable pad (64; Fig. 5) adapted to be inserted between the receptacle base and the removable lid (See Figs. 5 and 6), wherein the replaceable pad includes an aperture (66) corresponding to the location of the inner landing (See Figs. 5-6). However, it is not expressly disclosed that the pad has apertures located to accommodate the inner landing and the plurality of load bearing studs. As outlined above with respect to claim 1, it would have been obvious to add additional load bearing studs acting as support columns to the apparatus of Walker. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the replaceable pad with enough apertures to allow its St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 11-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5619952 to Walker in view of US 9386763 B2 to Vasudeva et al.
Re: Claim 11. As best understood due to indefiniteness, Walker alone and/or Walker in view of Vasudeva et al. render obvious the limitations of claim 7 as outlined above. However, it is not expressly disclosed that the replaceable pad of Walker has at least one surface made of an adhesive material to immobilize any crawling insects that have reached said pad. 
Vasudeva et al. teach that the apparatus comprises a removable glue pad for trapping insects which enter the entrapment cavity and end up on the pad (See column 4, lines 4-8 and lines 23-28). The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to replace the foam pad of Walker with a glue pad as taught by Vasudeva et al. to increase the likelihood that insects within the cavity remain therein until extermination. Utilizing the glue pad would additionally provide a consumer with the ability to easily remove insects on the pad for disposal and the replacement of another pad for continued use. 
Re: Claims 12 and 13. As best understood due to indefiniteness, Walker alone and/or Walker in view of Vasudeva et al. render obvious the limitations of claim 1 as outlined above. However, Walker does not expressly disclose a removable tray adapted to be positioned around the inner landing and between the base and lid, or that such a removable tray has an outer wall and an inner wall to form a recessed basin for holding at least one of an insect attractant. 
Vasudeva et al. teach a comparable apparatus (Figs. 1-3) as outlined above, comprising a removable tray (5) forming a recessed basin for holding an insect attractant which is placed inside the entrapment cavity (3). The tray is taught to hold a glue pad or strip (4) inside thereof in addition to chemical attractants (Col. 5, lines 14-21). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to take the teaching of the replaceable tray of Vasudeva et al. and surround the replaceable pad of Walker with such a tray having an inner wall and an outer wall, so as to provide a consumer with the ability to limit contact with the pad containing an insecticide or an attractant as taught by Walker and outlined above. The tray would provide a safe contact point for a consumer’s fingers to grasp during removal and subsequent replacement of the same or another tray and pad. 
Re: Claim 14.  As best understood due to indefiniteness, Walker in view of Vasudeva et al. render obvious the apparatus of claim 13 outlined above. Walker depicts the inner landing 
Re: Claims 15 and 16. As best understood due to indefiniteness, Walker alone and/or Walker in view of Vasudeva et al. render obvious the apparatus of claim 13 outlined above. Claims 15 and 16 draw dependency from claim 13 which recites “a recessed basin for holding an insect attractant.” It is noted that none of claims 13, 15, and 16 positively recite an insect attractant. As outlined above, “for holding…” is interpreted to be an intended usage of the apparatus and as such, the structure(s) of claim 13 read upon the claimed apparatus of claims 15 and 16 since the tray/basin of Vasudeva et al. is capable of holding any number of articles ranging from liquids, gels, or solids, wherein the article being held is a bait or a pheromone. Examiner also gives Official Notice that usage of both baits and pheromones as attractants in insect traps having a removable tray/basin is also incredibly well-known. From a review of the originally filed disclosure, there does not appear to be any examples of a specific pheromone or bait composition described. Additionally, the distinction between a pheromone and an insect bait, and/or how the structure(s) of the tray and/or basin would be differentiated if it was intended for a pheromone versus being intended for a bait is/are never defined. 
Re: Claim 17. As best understood due to indefiniteness, Walker alone and/or Walker in view of Vasudeva et al. render obvious the apparatus of claim 12 as outlined above. Vasuveda et al. further teaches that the removable tray is substantially flat (See Fig. 1, wherein the tray, 5, has 
Re: Claim 22. As best understood due to indefiniteness, Walker alone and/or Walker in view of Vasudeva et al. render obvious the apparatus of claim 12 as outlined above. As outlined above with respect to claims 12 and 13, it would have been obvious to provide the tray of Vasudeva et al. to the base device of Walker around the replaceable pad, and in doing so that would form the tray in an annular manner such that there is an inner wall and an outer wall. As outlined above, “for holding…” is interpreted to be an intended usage of the apparatus and as such, the structure(s) of a walled tray/basin read upon the claimed apparatus of claim 22 for holding an insecticide. 
Response to Arguments
Applicant’s arguments filed on 9/15/2021 on pages 10-16 with respect to the prior art references of Black et al., Vasudeva et al. (‘162), and Baker used in the previous rejections are found to be persuasive. The cited prior art does not teach or render obvious an insect trapping apparatus having an inner landing and a plurality of studs acting as support columns, wherein both the landing and studs are coupled between a base and lid and are load bearing and are load bearing capable of supporting and transmitting a load therethrough. The rejections under 35 USC 102 and 103 in view of these prior art references are hereby withdrawn. 
Applicant's arguments filed 9/15/2021 with respect to Walker have been fully considered but they are not persuasive. As outlined in the amended rejections above, Walker while not expressly disclosing the use of the pet bowl as a furniture support, would be capable of supporting at least a portion of a piece of furniture and/or a small piece of furniture (e.g. doll furniture). As the support of furniture is an intended usage of the presently claimed apparatus and . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/LISA L TSANG/Primary Examiner, Art Unit 3642